Title: To Benjamin Franklin from James Cuming, 2 March 1781
From: Cuming, James
To: Franklin, Benjamin


Sir
L’Orient 2d. March 1781
I had the pleasure to forward you a packet by last post recd. by the Lugger Amiable Elizabeth Captn. Lambert— I now forward you a packet of Newspapers recd. by the above opportunity which came to hand too late for the post— I have the Journals of Congress from the 1st. Jany. 78 to the first of Jany. 1779 which shall forward by the first private opportunity without I have Your directions to the contrary— I have the Honour to be Sir Your most Obd. & Hble Servt.
Jas. Cuming
The Hble Dr. Franklin
 
Addressed: A Monsieur / Monsieur Benjamin franklin / Ministre plenipotentiaire des / Etats unis de L’amerique a la / Cour de france. / A Passy / pres Paris.
Notation: Jas Cuming Mar 2 81
